     Case 1:20-cv-00793-DAD-SKO Document 21 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA BLAND,                                       Case No. 1:20-cv-00793-DAD-SKO (PC)

12                        Plaintiff,                      ORDER DENYING MOTION FOR
                                                          MISCELLANEOUS RELIEF
13            v.
                                                          (Doc. 20)
14    J. PEDERSEN, et al.,
15                        Defendants.
16

17           Plaintiff Joshua Bland, a state prisoner, initiated this action on June 8, 2020. (Doc. 1.) On

18   September 14, 2020, the Court revoked Plaintiff’s in forma pauperis status because he had

19   accrued three “strikes” under 28 U.S.C. § 1915(g) and failed to show that he was under imminent

20   danger of serious physical injury at the time he filed suit. (Doc. 11.) The Court directed Plaintiff

21   to pay the filing fee for this action in full. (Id.) On November 23, 2020, the Court dismissed this

22   action for Plaintiff’s failure to pay the filing fee. (Doc. 13.)

23           On December 7, 2020, Plaintiff appealed the order of dismissal. (Doc. 15.) On February

24   16, 2021, the Ninth Circuit Court of Appeals denied Plaintiff’s motion to proceed in forma

25   pauperis due to his three strikes, and ordered him to “pay $505.00 to the district court as the

26   docketing and filing fees for this appeal and file proof of payment” with the Court of Appeals.

27   (Doc. 19.)

28   ///
     Case 1:20-cv-00793-DAD-SKO Document 21 Filed 03/11/21 Page 2 of 2


 1            On March 4, 2021, Plaintiff filed a motion for this Court to accept what amounts to an

 2   “IOU” for payment of the docketing and filing fees, and thereon to “issue proof of payment upon

 3   the Ninth Circuit Court of Appeals.” (Doc. 20.) Plaintiff’s request and contentions in support of

 4   his motion lack merit and require no further discussion.

 5            Accordingly, Plaintiff’s motion is DENIED. No further filings shall be entertained in this

 6   closed case.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     March 10, 2021                                    /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
